Citation Nr: 0200860	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  99-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 4, 1945, to 
July 21, 1947 and from September 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, that denied service connection 
for post-traumatic stress disorder.  In August 2001, the 
veteran gave sworn testimony at a personal hearing before the 
undersigned Board member at the RO.  A transcript of that 
hearing is of record.  

In December 2001, the Board notified the veteran and his 
representative of its intention to rely on evidence that it 
obtained subsequent to the issuance of the most recent 
statement of the case or supplemental statement of the case 
in this claim.  Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).  Specifically, the veteran and his representative 
were informed that the Board intended to rely on Winston G. 
Ramsey ed., Dachau, 27 AFTER THE BATTLE, 1-30 (1980), to 
determine the accuracy of the veteran's claim of having 
handled the bodies of Holocaust victims at Dachau in the 
spring of 1946.  A copy of the pertinent evidence was 
attached to the notice sent to the representative, and the 
veteran and his representative were afforded a period of 60 
days from the date of the forwarding letter to submit 
additional evidence, argument or comment.  

In January 2002, the representative filed a Brief arguing 
that the foregoing evidence actually supported the veteran's 
position.  

The matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  Although post-traumatic stress disorder has been 
diagnosed, credible supporting evidence that the claimed 
inservice stressors actually occurred has not been submitted.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

The Board notes that service connection was denied for a 
nervous condition in a rating decision dated in July 1953 
covering both periods of active duty.  Although the veteran 
was notified of this determination later the same month, he 
did not appeal.  The rating decision therefore became final.  
Veterans Regulation No. 2(a), pt. II, par. III; VA Regulation 
1008; effective January 25, 1936, to December 31, 1957.  
Subsequent rating decisions failed to carry forward this 
denial.  In a rating decision dated in May 1985, the RO found 
that the rating determinations that failed to carry forward 
the denial were clearly and unmistakably erroneous and 
corrective action was taken in that rating determination.  In 
promulgating the May 1985 rating decision, however, the RO 
did not specifically identify a nervous condition as a 
disability for which service connection continued to be 
denied.  The May 1985 rating decision was therefore not final 
with respect to the issue of service connection for a nervous 
condition.  See Best v. Brown, 10 Vet. App. 322, 325 (1997) 
(for VA decision to become final, written notification to the 
claimant specifically identifying the benefit being denied is 
required).  

In a statement received in June 1993, the veteran again 
claimed entitlement to service connection for a nervous 
condition, but this attempt to reopen his previously and 
finally denied claim was rebuffed in November 1993, when the 
RO informed him that he failed to submit new and material 
evidence in support of his application to reopen.  He was 
provided with a statement of his appellate rights at that 
time.  However, the veteran did not initiate an appeal from 
this denial, and the November 1993 RO determination became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.302, 20.1103 (2001).  

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was received in June 1997.  
The Board must first address whether in light of the 
procedural history noted above, this claim constitutes a new 
claim or must be treated as an application to reopen the 
previously denied claim for service connection for a nervous 
condition.  If the veteran's June 1997 claim is in fact an 
application to reopen, the Board must first determine whether 
new and material evidence has been submitted because if it 
has not, the Board is without jurisdiction to reach the 
underlying claim and to adjudicate the claim on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  What the RO may have determined 
in this regard is irrelevant.  Id. at 1383.  Further analysis 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, No. 01-7007, slip op. at 6 (Fed. Cir. Sept. 19, 
2001) (the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  

The Board is of the opinion, however, that the claim for 
service connection for post-traumatic stress disorder is a 
new claim because in order to grant the claim, there must be 
a finding verifying the existence of a stressor linked to a 
current diagnosis of post-traumatic stress disorder.  This is 
a finding that is not required when the issue is simply 
entitlement to service connection for a nervous condition.  
It is sufficient in the latter case that a nervous condition 
be incurred coincident with service, not that it be caused by 
a psychic trauma sustained in service.  See 38 C.F.R. § 
3.303(a).  The fact that claims for post-traumatic stress 
disorder are addressed in a separate regulation - 38 C.F.R. § 
3.304(f) - suggests their uniqueness.  See Routen v. Brown, 
142 F.3d 1434, 1441-42 (Fed. Cir.), cert. denied, 525 U.S. 
962 (1998) (suggesting that where the old law requires proof 
of one set of facts and the new law proof of a materially 
different set of facts, a new claim is presented).  See also 
Ephraim v Brown, 82 F.3d 399, 401-2 (Fed. Cir. 1996) (newly 
diagnosed disorder, even if medically related to previously 
diagnosed disorder, is not same claim for jurisdictional 
purposes when it has not been previously considered); Samuels 
v. West, 11 Vet. App. 433, 436 (1998) (newly diagnosed post-
traumatic stress disorder, whether or not related to a 
previously diagnosed mental disorder, cannot be the same 
claim, citing Ephraim).  But see Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (claim for service connection for 
residuals of asbestos exposure is not a new claim where 
service connection for a lung disorder had been previously 
and finally denied; different etiology underlying a claimed 
lung disorder does not constitute a new claim).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  If the evidence 
establishes that the veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) (2001) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

The record shows that the veteran was diagnosed with post-
traumatic stress disorder when VA examined him in January 
1998.  However, after-the-fact medical nexus evidence cannot 
be used to establish the occurrence of the stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997) (Table); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  Thus, the dispositive issue is whether 
there is credible supporting evidence that the claimed 
inservice stressors actually occurred.  

The record shows that the veteran served in the European 
African Middle Eastern (EAME) Theater of Operations from 
April 18, 1946, to May 29, 1947.  His decorations include the 
Army of Occupation Medal with Germany Clasp.  His Separation 
Qualification Record concerning his first period of active 
duty shows that he served as a rifleman and that he patrolled 
the border between the American Zone of Occupation in Germany 
and Austria.  He also guarded vital military equipment and 
installations.  

In a statement dated in January 1987 and received the 
following June, a private consulting psychologist noted that 
the veteran had stated that he had served in the Army in 
World War II and that he could not watch any war shows.  The 
psychologist reported, "He has some terrible memories of 
that experience.  He was in Munich, Germany during the war."  
He went into the service at 17 and "has frightening 
flashbacks and experienced anxiety even talking about them."  
The veteran stated that these flashbacks were very vivid, and 
the examiner said that the veteran was "obviously very 
anxious and visibly shakened [sic] as we talked about these 
memories."  Yet none of the flashbacks or memories was 
described.  The psychologist felt that a diagnosis of post-
traumatic stress disorder relating to his war experiences 
during World War II was raised by the examination and could 
not be totally excluded.  

In a statement dated in October 1997, a social worker at the 
Vermont Veterans Home described the veteran's symptoms and 
said that he met the criteria for a diagnosis of post-
traumatic stress disorder because of his "war experience of 
both being shot at, threatened, having grave concern about 
his safety always, and the profound horror of loading dead 
bodies from Dach[a]u concentration camp."  

In a stressor statement received in October 1997, the veteran 
reported that his stressors occurred at "Defendorf, 
Germ[any]" in June 1946 while assigned to "DTR R66 
Constabulary Squad."  (The veteran refers to Deggendorf, 
Germany, which is situated on the Danube (Donau) River about 
30 miles northwest of Passau on the Austrian border and about 
80 miles northeast of Munich.)  He stated that while 
stationed at Deggendorf, he participated in an assault 
landing on the Danube River "in German and Russian waters."  
He said that his unit raided 323 Hungarian vessels, took 
prisoners, guns and food, and that they were there for 8 to 
10 days.  He said that there were two of them on the vessel 
"doing watch on deck.  The Russian sailors gave us a hard 
time."  He said that they were on 24-hour combat alert.  He 
said that he served overseas for one year, one month and 23 
days.  He reported that his unit was split up into smaller 
groups and that he was assigned to the German-Austrian border 
at "Ritewinkel, Germany," where he slept in a German house.  
(The veteran refers to Reit im Winkl, Germany, which is 
situated on the Austrian border about 25 miles west of 
Berchtesgaden, Germany.)  He stated that returning from his 
outpost at 1:30 a.m., "German snipers were shooting at us.  
I had to walk being shot at 3/4 of a mile back to the house."  
He said that the hedgerows in Germany were narrow and that 
the snipers hid there.  "I came close to being killed there, 
many times," he said.  "We had to go on patrol in town," 
the veteran stated, and added that three of them had to go to 
the mountain "to rouse SS Troopers.  I heard the bullets 
from rifle fire from the Germans hit the trees around me."  
He continued, "It was real close, I thought that I had had 
it, but I made it.  One of my budd[ies] got wounded from 
sniper fire right next to me."  He reported that while in 
Deggendorf, "many of my buddies got shot, and the snipers 
took their uniforms and put them on themselves."  He 
continued, "I saw my buddies naked laying there, some dead, 
some wounded.  I think of this often."  

In his stressor statement, the veteran said that he was then 
transferred to the 9th Infantry Division, serving with 
Company F, 39th Infantry Regiment, at Bad Tolz, Germany.  He 
said that the 9th Infantry Division was deactivated and that 
he was then assigned to Company G, 1st Infantry Division, 
"Camp Glosenbuch," Austria, where, he said, "we guarded 9 
thousand German SS troops."  (The veteran's report of 
separation shows that his unit at separation from his period 
of active duty was Company G, 16th Infantry Regiment.)  He 
said that "they gave us a hard time too."  He reported that 
said, "[t]hey spit at me, swore at us, threatened me, threw 
stones at me, and I became hypervigilant."  After this 
experience, the veteran reported that his company was the 
clean-up crew for the Dachau concentration camp.  He said, 
"I was assigned to this also, but for a short while before 
the 3rd [D]ivision took over."  He stated that he "was 
masked and had to pull bodies from the truck into box cars 
awaiting [sic]."  He said that "the experience of this 
still lingers in my mind."  He continued, "I saw the entire 
camp, the gas chambers where these people were gas[s]ed and 
burned.  There were 9 boxcars filled high like cord wood with 
bodies of women, children, and men, some naked, very skinny 
and dead a long while."  

During the January 1998 VA examination, the veteran claimed 
that he had been under fire while on patrol and that he had 
been assigned to remove and dispose of bodies at the Dachau 
Concentration Camp.  The examiner stated that the veteran 
reported "having seen the 'ovens' used to kill Jews and also 
saw dead bodies stacked 3-4 [feet] high, just like 
cordwood."  The diagnosis of post-traumatic stress disorder 
seems to have been based on these two stressors.  

In July 1998, the veteran's representative corrected certain 
information, stating that the veteran had reported that his 
unit of assignment was D Troop, 66th Constabulary Squadron, 
and that he served at "Degendorf," Germany.  

In November 1998, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) responded to the RO's 
request for verification.  USASCRUR stated that the histories 
of Headquarters, 39th Infantry Regiment, for the period from 
May to July 1946 contained no reference to graves 
registration or operations in a concentration camp.  The 
histories furnished by USASCRUR also reflected no casualties.  

In February 1999, USASCRUR reported that a history could not 
be located for the 16th Infantry Regiment for the timeframe 
in question.  

In April 1999, the veteran submitted a second stressor 
statement in which he reiterated his claim that as a member 
of Company G, 16th Infantry Regiment, 1st Infantry Division, 
he was among a group of soldiers sent to Dachau as a clean-up 
unit "to dispose of the dead bodies that had just come out 
of the gas chambers."  (Emphasis added.)  This claim is 
factually impossible.  The war in Europe ended on May 7, 
1945.  The veteran did not arrive in the European Theater of 
Operations until April 18, 1946, nearly a year later.  It is 
a simple historical fact that no gassing could have taken 
place at Dachau after its liberation by Allied troops in 
April 1945.  

The veteran continued as follows:  

When I arrived at the camp I saw nine 
boxcars that were almost full of dead 
bodies.  They were stacked three to four 
feet high.  They were thrown in the 
boxcars like pretzels.  The smell was 
horrible.  The bodies were covered with 
white lime to help with the stink.  We 
stayed there about an hour or hour and a 
half.  The head of our detail went to 
find out what we were supposed to do.  He 
was told that enough help was available 
and we were not needed to clean up.  Even 
though I never actually touched the dead 
bodies, what I saw [I was only about 
eight feet from the bodies] haunted me 
then and continued to haunt me over the 
last fifty two years.  (Emphasis added.)  

The Board observes that the quoted passage is inconsistent 
with the veteran's earlier stressor statement that he 
actually disposed of dead bodies at Dachau, not merely 
witnessed them.  In the stressor statement received in 
October 1997, the veteran stated that he "was masked and had 
to pull bodies from the truck into box cars awaiting [sic]."  
This discrepancy is highly significant because the essence of 
post-traumatic stress disorder, as the VA examiner noted in 
January 1998, is the persistent re-experience of a traumatic 
event.  As the examiner also described, an individual 
afflicted with post-traumatic stress disorder has intrusive 
distressing recollections of the event, not a varied 
recollection of the triggering incident.  

However, the veteran's divergent memory of this stressor is 
consistent with someone who is tailoring his story to 
evidence developed since October 1997 that suggests that he 
was not attached to a graves registration unit.  It is also 
indicative of someone whose story is not credible.  Indeed, 
the evidence developed since the certification of appeal, 
which was forwarded to the veteran's representative in 
December 2001, indicates that the disposal of bodies had 
concluded at Dachau before the veteran arrived in the 
European Theater.  The excerpt from AFTER THE BATTLE shows 
that American forces liberated Dachau in April 1945 and 
almost immediately began cleaning up the camp and arranging 
for the burial of the piles of corpses that they had found 
outside the medical huts and the crematorium.  It was further 
stated that a quarantine imposed on the camp at the time of 
its liberation from the Nazis was lifted on May 12, 1945, 
although the sick continued to die in significant numbers.  
AFTER THE BATTLE demonstrates that the most important task 
after securing the camp was to save the lives of the sick and 
to prevent the spread of disease by cleaning up and arranging 
for the burial of the dead.  AFTER THE BATTLE also shows that 
the first trial of SS men, including the camp's last 
commandant and five doctors charged with carrying out inhuman 
experiments, began at Dachau on November 15, 1945.  It is 
apparent from this evidence that the clean-up of the camp was 
the first priority of its liberators after they subdued its 
SS guards and that the clean-up of dead bodies was certainly 
accomplished before the veteran arrived in Germany.  The 
events that the veteran claims to have witnessed in June 1946 
are a figment of his imagination, not a stressor for which 
there is any credible evidence.  

The veteran in March 1999 reiterated that he was shot at 
during night patrols many times and that he was sent out to 
find German SS troopers and take them prisoner.  He said that 
he guarded 9,000 German SS troops at a camp in Salzburg, 
Austria.  He stated that he also guarded 9,000 displaced 
persons at a Displaced Person (DP) camp in Salzburg.  He 
reported that he could "still see the bodies stacked up like 
pretzeles [sic] and can still smell the dead bodies."  

In sworn testimony rendered in August 2001, the veteran 
reported that he served in Deggendorf with D Troop, 66th 
Squadron, and that he patrolled different German towns in a 
jeep with three other soldiers.  He said that this lasted 
about six months.  He reported that his Troop was split up 
into squads of about 12 men and that these squads were 
shipped to different German towns.  He said that he wound up 
in a German house in a town on the Austrian border called 
"Ried im Winkl".  After about 2 1/2 months in that town, he 
went to "Ankum" on the German-Austrian border, where he 
went on combat patrols at night and trained during the day.  
(The veteran is likely referring to Unken, Austria, which is 
situated about 14 miles west of Berchtesgaden.)  He said that 
his squad would go up on the mountainside, where they would 
attack and arrest German SS troopers.  They would bring these 
prisoners back to the house, where they would place them in 
the attic and call higher headquarters.  A weapons carrier 
would be dispatched to pick up the prisoners.  The veteran 
said that he was fired upon while performing this duty.  He 
said that he would go for a walk among the hedgerows at night 
and that he could hear rifle and machine gun fire going 
through the hedgerows.  During this time, he said that one of 
his buddies got hit in the left foot in or near 
"Riteimkinle" (Reit im Winkl).  

The veteran further testified that he participated in an 
assault landing while serving at Deggendorf in the first six 
to eight months that he was overseas.  (This would have 
placed the assault sometime between April and December 1946.)  
He testified that the 9-day operation involved an assault 
against 323 vessels on a river, each of which was manned by 
three men.  The vessels and crew were secured, and the 
veteran testified that the assaulting troops were not fired 
at.  After this operation, the 12-man squads were assigned to 
patrol the border.  He said that they patrolled in groups of 
two and that they covered about a mile and a half.  He 
reported that they were fired on.  He said that the SS 
troopers would try to go over the border into the Russian 
zone of occupation and that two or three men would go after 
them and be fired on from outposts.  (It is unclear whether 
the firing was done by SS troops or Russian border guards.)  
He testified that he was then assigned to the 9th Infantry 
Division in Bad Tolz, Germany, where not much was going on.  
That division was deactivated, and he was assigned to the 1st 
Infantry Division in Landshut, Germany.  It was from this 
unit, he said, that he was assigned to the concentration camp 
at Dachau.  He testified that there were nine boxcars full of 
dead bodies stacked up like cord wood and that they stank.  
However, his squad was not needed to aid in the clean up.  
They therefore left Dachau and went to Munich to guard the 
finance office.  He reported that he was in Dachau for only 
about three or four hours and that he did not actually handle 
the dead bodies he saw there.  He stated that there were 
three more boxcars on the other side with open doors and that 
the bodies were stacked high like cord wood.  

In his testimony, the veteran identified for the first time 
the buddy, B. L., who got hit one night while on patrol.  He 
said that his squad was shot at a lot in Deggendorf while 
going to town through the hedgerows.  He said that they were 
never hit but that he had seen dead bodies lying out in the 
fields.  He said that these were GI's and that the Germans 
used to strip them of their clothes because they did not have 
any clothing.  He said that he was present when B. L. got 
hit.  The veteran reported that he ended his overseas tour 
with the 16th Infantry Regiment.  

Although the veteran's testimony and statements in support of 
his claim constitute competent evidence, the Board finds that 
this evidence is not credible and thus does not support the 
existence of the claimed stressors.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2) (evidence is competent "if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in 
order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").  

The record over the years shows a pattern of manipulative 
conduct such as to fatally undermine the credibility of the 
veteran in this case.  The veteran was administratively 
separated from his first period of active duty as a result of 
a pattern of misconduct that was felt to render him unfit to 
be a soldier.  The record shows that he enlisted in the 
Vermont National Guard in August 1950 and that in his 
declaration for enlistment stated that he had prior honorable 
active service from which he was discharged because of the 
expiration of his term of service (ETS).  The veteran was 
subsequently inducted into active service and was discharged 
from his second period of active duty because of fraudulent 
enlistment after he informed the proper authorities that he 
had fraudulently enlisted.  He was discharged because he had 
concealed the nature of his prior service.  Although his 
second discharge was later upgraded, the fact remains that he 
was not wholly truthful with the Vermont National Guard when 
he enlisted in that organization.  

When the veteran was seen in a service neuropsychiatric 
clinic in February 1951, the prognosis was much fixation on 
complaints because of successful secondary gains.  Although 
he was able to do his duties, it was felt that he would at 
times be a burden on his environment.  

When hospitalized by VA in October and November 1952, he was 
suspected of malingering, although final diagnoses also 
included immature personality and anxiety reaction.  It was 
felt that there was a "good possibility that this patient is 
malingering and that his multiple signs and symptoms 
represent a conscious effort to obtain something for 
nothing."  This was consistent with a similar suspicion that 
was voiced when he underwent an orthopedic evaluation in 
March 1951.  Moreover, there is a history of personality 
disorder, diagnosed as immature personality when he was 
hospitalized by VA in February 1950, and of alcohol abuse, 
which was noted during the admission that began in late 
October 1952.  It was then reported that the veteran "became 
intoxicated on beer two or three times per month."  When 
hospitalized by VA in September 1985, the diagnoses included 
a history of excessive ethanol use.  

When again hospitalized by VA in October 1953, the veteran's 
underlying motivation for secondary gain was again revealed.  
It was reported that on examination, he tried very hard "to 
impress the interviewer with his symptoms and inadvertently 
mentioned that his last application for compensation was 
turned down and that this admission would most certainly turn 
out something seriously wrong with his back or brain."  It 
was further reported that during his admission, his case was 
reviewed by the Head of the Neuropsychiatry Department.  It 
was felt that psychotherapy would not help him overcome his 
difficulties and that it was "not unlikely" that he "would 
gradually undergo a further retrogression into invalidism."  
The final diagnosis was inadequate personality, which was 
treated but unchanged.  

These earlier records are significant for a complete absence 
of any reference to the stressors he now alleges to have 
undergone during his first period of service.  The medical 
reports suggest the absence of discipline and the presence of 
a streak of rebelliousness when discipline was imposed.  This 
was largely consistent with the statements of his fellow 
soldiers submitted before the Board of Officers that reviewed 
his case for administrative separation in April 1947.  At 
that time, an affidavit from his First Sergeant stated:  
"This man cannot and will not soldier.  This man can play no 
part in the military service and should be dismissed from the 
service."  In an affidavit, his platoon sergeant stated:  
"I can only say that he is not a soldier or ever will be.  
He is either AWOL or he is absent from Reveille and other 
formations.  He just can't take it when the going gets tough.  
He seems to think that orders are a joke."  The platoon 
sergeant concluded that "[i]t would benefit the service if 
he were let out."  These affidavits constitute 
contemporaneous evidence of the veteran's unreliability and 
strongly suggest that his current assertions regarding his 
stressors simply cannot be trusted.  

In his Brief filed in January 2002, the representative 
contended that the totality of the evidence, including the 
veteran's hearing testimony before the Board, supported the 
claim and that sworn testimony is evidence that the Board 
must consider.  The representative asserted that VA may not 
deny a claim for the reason that the service records do not 
corroborate a non-combat veteran's exposure to a stressor.  
All that is required, the representative said, is that 
"those service records which are available must support, 
i.e., must not contradict, the veteran's lay testimony 
concerning his non-combat-related stressors," quoting Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  

However, the development by USASCRUR contradicts the 
assertion that he served in a graves registration unit.  
Although his personnel records show that he was involved in 
guarding installations, other evidence of record, including 
the inconsistency of his assertions regarding his experiences 
at Dachau and his lengthy history of seeking secondary gain, 
shows that his assertions regarding his non-combat stressor 
are not credible.  As the Court also stated in Doran, "if 
the claimed stressor is not combat-related, appellant's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence.'"  Id., 
quoting Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (accord).  

With respect to his claimed involvement in hostile action, 
the Board observes that his assertions regarding his 
involvement at Dachau call into question his credibility with 
regard to his second stressor.  Although his personnel 
records show that he was involved in patrols along the 
Austrian border with the American Zone of Occupation in 
Germany, they also show that he received no medals or 
citations indicating any participation in action of a 
combatant nature.  The Board is thus thrown back on the 
totality of the record, which, as indicated, does not present 
an evidentiary picture that the Board finds credible.  
Although the representative seems to argue for the 
applicability of 38 U.S.C.A. § 1154(b) (West 1991), this 
provision is applicable only after it is found that the 
veteran engaged in combat with the enemy.  The Court has held 
that "satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza v. Brown, 
7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (Table).  In agreeing with the conclusion in Caluza, 
the Federal Circuit held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, the veteran 
has produced "satisfactory evidence" to satisfy the first 
requirement of 38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 
F.3d 389, 393 (Fed. Cir. 1996).  However, any such finding of 
combat status is to be made on the evidence of record, and 
Section 1154(b) does not require the acceptance of a 
veteran's assertion that he was engaged in combat.  Cohen v. 
Brown, 10 Vet. App. at 146.  

In a precedent opinion issued in October 1999, the VA General 
Counsel held that "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 65 
Fed. Reg. 6257 (Feb. 8, 2000).  However, the General Counsel 
also held that nothing in the language or history of the 
statute or VA regulation suggested a more specific 
definition.  Thus, the issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
under Section 1154(b) "must be resolved on a case-by-case 
basis" and required evaluation of all pertinent evidence in 
each case and assessment of the credibility, probative value, 
and relative weight of the evidence.  

Apart from the general lack of credibility of the veteran's 
assertions regarding combat involvement, the Board notes the 
undeniable fact that hostilities ceased in the European 
Theater in May 1945 and that many of the veteran's assertions 
regarding hostile fire are inherently incredible.  For 
example, the Board is asked to believe that the veteran saw a 
buddy get shot one night while on patrol and that he had seen 
many dead bodies of GI's lying out in the fields.  Yet the 
Board is also asked to believe that he would go for walks 
among the hedgerows at night, the hedgerows from which, he 
said, the enemy fire originated.  It is simply not believable 
that he would go for a stroll in the very terrain from which 
he claimed lethal fire originated.  It is even more unlikely 
that this veteran - for whom there is contemporary evidence 
of unreliability - would have been assigned by his unit to 
hunt down SS troops on a mountainside and return them to 
Allied military control.  Nor is it likely that his unit 
would have allowed him to pursue former SS troops into a 
Russian-controlled sector of Austria, as his testimony 
suggested.  

The veteran concluded his stressor statement received in 
October 1997 as follows:  "I have slept in all kinds of 
places in all kinds of weather.  Fox holes, and bomb holes 
with firing going on all the time."  This and other 
assertions by the veteran suggest that he was in a number of 
pitched battles with combatants more than a year after the 
war in Europe had ended.  It is highly unlikely that so much 
combat action would have escaped the notice of his superiors, 
yet nowhere in any record is such involvement mentioned.  
When viewed in the light of other demonstrably false 
assertions, the Board concludes that credible supporting 
evidence of the claimed stressors supporting a diagnosis of 
post-traumatic stress disorder is not shown.  It follows that 
the claim for service connection for post-traumatic stress 
disorder must be denied.  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that except with respect to regulations governing 
applications to reopen previously and finally denied claims, 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran and his representative were notified by the 
statement of the case, by letters from the RO, and at the 
hearing conducted in August 2001 of the evidence necessary to 
complete and substantiate his claim for service connection 
for post-traumatic stress disorder.  The statement of the 
case and the RO's letter to the veteran of June 21, 2001, 
also informed the veteran of the applicable law.  

The Board therefore finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  VA also has a duty under the VCAA to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  It appears, however, that the 
evidence relevant to the issue on this appeal has been 
obtained, including evidence obtained by the Board following 
certification of the appeal to the Board.  That evidence has 
been provided to the veteran and his representative, and his 
representative has filed a response thereto.  

Although it does not appear that USASCRUR was queried with 
respect to the veteran's unit while serving in Deggendorf, 
which he states was D Troop, 66th Constabulary Squadron, the 
Board notes that his assertions have been shown to be so 
meritless that it will not further burden USASCRUR with a 
request for research of a unit history when the probability 
of finding any evidence to support the claim is nil.  The 
veteran is of course free to reopen his claim by submitting 
evidence to support his many claims of combat involvement 
while serving in the Army of Occupation in Germany.  

Although Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001), held that all of the sections of the VCAA were 
retroactive, the Court of Appeals for Veterans Claims has 
also held that the holding in Holliday "was not intended to 
stand for the proposition that the VCAA requires remand of 
all pending claims and that this Court may not decide that 
the VCAA could not affect a pending matter."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  For 
example, the Court has held the VCAA inapplicable to a matter 
of pure statutory interpretation.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  

The Court has also concluded that the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is 
extensive factual development in a case that indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the Court has 
concluded that the VCAA does not apply.  Id; see also VCAA § 
3(a), 114 Stat. 2097, 38 U.S.C. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The record in this case demonstrates the futility 
of any further evidentiary development.  Given the ancient 
vintage of the facts surrounding the crucial issue in this 
case - the credibility of the stressor claims - the RO is 
highly unlikely to develop any evidence favorable to this 
claim.  Here, as in Dela Cruz, the factual evidentiary 
development is such that "no reasonable possibility exists 
that [any] further assistance would aid the appellant in 
substantiating his claim."  VCAA § 3(a), 114 § Stat. 2097, 
38 U.S.C. § 5103A(a)(2).  Thus, the VCAA's duty to notify and 
duty to assist provisions are not applicable.  See Wensch v. 
Principi, No. 99-2210, slip op. at 7-9 (U.S. Vet. App. Dec. 
20, 2001).  

In these circumstances, a remand would serve no useful 
purpose and would exalt form over substance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case with respect to the issues addressed above.  Further 
development of this claim and further expending of VA's 
resources with respect to it are not warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

